Title: To James Madison from John Martin Baker, 28 August 1805 (Abstract)
From: Baker, John Martin
To: Madison, James


          § From John Martin Baker. 28 August 1805, Palma, Majorca. “With the expectation that the port of Mahon, will be considered, and prove useful at some period, to the Navy of the United States, within the Mediterranean—I have taken the liberty, and do herewith solicit your acceptance of a perspective view thereof, which I have had taken purposely; with the pleasing hope that it may meet your favorable acceptan⟨ce⟩;.”
          
            Adds in a postscript: “Permit me, sir, to observe, that the case contains two views—one of which, with the inclosed letter, I beg leave to solicit the favor of your having delivered to the President of the United-States of America.”
          
        